Case 1:20-cv-03859-RMB-SAK Document 89 Filed 01/28/21 Page 1 of 3 PageID: 824




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


    ACTELION PHARMACEUTICALS LTD and
    NIPPON SHINYAKU CO., LTD.,
                                                               Civil Action No. 1:20-03859
                        Plaintiffs,                                  (RMB) (KMW)

                v.

    MSN PHARMACEUTICALS INC.,
    MSN LABORATORIES PRIVATE LIMITED,
    ALEMBIC PHARMACEUTICALS LIMITED,
    ALEMBIC PHARMACEUTICALS, INC.,
    VGYAAN PHARMACEUTICALS LLC,
    ZYDUS WORLDWIDE DMCC and
    ZYDUS PHARMACEUTICALS (USA) INC.,

                        Defendants.



                       STIPULATION OF DISMISSAL AND ORDER

        Plaintiffs Actelion Pharmaceuticals Ltd and Nippon Shinyaku Co., Ltd. (collectively,

“Plaintiffs”) and Defendant VGYAAN Pharmaceuticals LLC (“VGYAAN” or “Defendant”) by

their undersigned counsel, stipulate and agree, subject to the approval of the Court, as follows:

        WHEREAS, VGYAAN owns Abbreviated New Drug Application (“ANDA”) No.

214055, which was filed with the United States Food and Drug Administration seeking

approval to make and sell selexipag tablets, 200 mcg, 400 mcg, 600 mcg, 800 mcg, 1000 mcg,

1200 mcg, 1400 mcg and 1600 mcg (“VGYAAN’s ANDA products”) prior to the expiration of

U.S. Patent Nos. 8,791,122 (“the ’122 patent”) and 9,284,280 (“the ’280 patent”);1 and




1
 ANDA No. 214055 was previously owned by Aizant Drug Research Solutions Private Limited,
which is, by agreement, bound by any order applicable to VGYAAN in this action. (D.I. 34.)
Case 1:20-cv-03859-RMB-SAK Document 89 Filed 01/28/21 Page 2 of 3 PageID: 825




        WHEREAS, on April 9, 2020, Plaintiffs filed suit against VGYAAN alleging that

submission of ANDA No. 214055 and/or the sale and use of VGYAAN’s ANDA products

constitute and/or induce or contribute to acts of infringement under 35 U.S.C. §§ 271 (a), (b),

(c), and (e)(2);

        NOW THEREFORE, the parties hereby stipulate and agree as follows:

        1.         Pursuant to Rule 41(a) and 41(c) of the Federal Rules of Civil Procedure, all

claims, counterclaims, and defenses as between Plaintiffs and VGYAAN concerning the ’122

and ’280 patents are dismissed without prejudice, and each party shall bear its own costs and

attorney fees with respect to the ’122 and ’280 patents;

        2.         The case caption should be amended to remove VGYAAN as a named party to

Civil Action No. 1:20-cv-03859 (RMB) (KMW).




                                                  -2-
Case 1:20-cv-03859-RMB-SAK Document 89 Filed 01/28/21 Page 3 of 3 PageID: 826




STIPULATED AND AGREED TO BY:

 s/ Keith J. Miller                      s/ Anandita Vyakarnam
 Keith J. Miller                        Andrew J. Miller
 ROBINSON MILLER LLC                    Anandita Vyakarnam
 Ironside Newark                        WINDELS MARX LANE & MITTENDORF, LLP
 110 Edison Place, Suite 302            One Giralda Farms
 Newark, NJ 07102                       Madison, NJ 07940
 (973) 690-5400                         (973) 966-3200
 KMiller@rwmlegal.com                   amiller@windelsmarx.com
                                        avyakarnam@windelsmarx.com
 Attorneys for Plaintiffs
 Actelion Pharmaceuticals Ltd           Attorneys for Defendant VGYAAN
 and Nippon Shinyaku Co., Ltd.          Pharmaceuticals LLC

 Of Counsel:

 Bruce M. Wexler
 Preston K. Ratliff II
 Aaron P. Selikson
 PAUL HASTINGS LLP
 200 Park Avenue
 New York, NY 10166
 (212) 318-6000

 Attorneys for Plaintiffs
 Actelion Pharmaceuticals Ltd
 and Nippon Shinyaku Co., Ltd.




IT IS SO ORDERED, this 27th day of January, 2021


_____________________________
The Honorable Renée Marie Bumb
United States District Judge




                                       -3-
